Citation Nr: 1012973	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for erectile dysfunction 
as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


REMAND

The Veteran is seeking service connection for erectile 
dysfunction as secondary to his service-connected diabetes 
mellitus, type II.  Additional development is required in 
order to fulfill VA's duty to assist set forth at 38 C.F.R. 
§ 3.159 (2009).  

Despite an initial VA examination, it remains unsettled 
whether the Veteran's erectile dysfunction is etiologically 
related to his service-connected diabetes or is instead due 
to another condition.  It appears that both diabetes and 
hypertension were diagnosed in 2000.  During a February 
2000, initial VA primary care visit, the Veteran reported 
one high glucose reading at some point in the past.  He also 
reported that was impotent.  Blood pressure was high, and he 
was to return in three months for a recheck, after which he 
would be placed on medication if it remained high.  He was 
seen by a nutritionist in February 2000 who noted an 
elevated blood sugar reading and a reported medical history 
of diabetes, and initiated diabetic education.  Diabetes was 
diagnosed on the next primary care visit in September 2000.  

Treatment records from R.O., M.D., also show treatment from 
September 2000.  In December 2008, Dr. R.O. submitted a 
statement that the Veteran had been diagnosed with non 
insulin dependent diabetes and subsequently developed 
erectile dysfunction.  

The report of a VA examination by a VA nurse practitioner in 
December 2008 reflects the examiner's opinion that the 
Veteran's erectile dysfunction is less likely than not 
related to his diabetes and is more likely related to his 
hypertension.  The reason for this conclusion was that 
hypertension and erectile dysfunction preexisted the 
diabetes.  The examiner also opined that one could not rule 
out the possibility that hypertension might be better 
controlled if the Veteran did not have diabetes.  There is 
no comment on Dr. R.O.'s note, although the VA examiner 
reported that the claims folder was reviewed.  It is unclear 
whether the opinion was of record at the time of the VA 
examination.  

It appears from Dr. R.O.'s note and a review of the 
treatment records that the pre-existence of hypertension in 
relationship to diabetes has actually not been established.  
Moreover, as the basis for the VA examiner's opinion was 
that hypertension pre-dated diabetes, the Board finds that 
additional development is required.  Moreover, the VA 
examiner did not address whether the Veteran's erectile 
dysfunction was permanently worsened by the service-
connected diabetes.

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient 
competent medical evidence to decide the claim....  See 38 
C.F.R 3.159(c)(4).  Under the circumstances, a VA 
examination and opinion are necessary.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.  Then, the Veteran should be 
scheduled for an examination with a 
physician with sufficient to determine 
the etiology of his erectile 
dysfunction.  The claims folder must be 
made available to and reviewed by the 
examiner.   

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the Veteran's erectile 
dysfunction is etiologically related to 
diabetes mellitus, type II, to include 
whether it was permanently worsened by 
the diabetes.  If the physician believes 
that the erectile dysfunction was 
permanently worsened by the diabetes, he 
or she should specify the baseline level 
of severity of the erectile dysfunction 
that existed prior to the onset of 
aggravation and the level of disability 
that exists currently.  The rationale 
for all opinions expressed must also be 
provided. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be issued, and the Veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


